

115 S1421 IS: Patsy T. Mink Gender Equity in Education Act of 2017
U.S. Senate
2017-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1421IN THE SENATE OF THE UNITED STATESJune 22, 2017Ms. Hirono (for herself, Ms. Baldwin, Mr. Blumenthal, Mr. Markey, Mrs. Shaheen, Mrs. Gillibrand, Ms. Cantwell, Mr. Merkley, and Mr. Schatz) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo support educational entities in fully implementing title IX and reducing and preventing sex
			 discrimination in all areas of education.
	
 1.Short titleThis Act may be cited as the Patsy T. Mink Gender Equity in Education Act of 2017. 2.Findings FindingsCongress finds the following:
 (1)Title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.) (in this Act referred to as title IX) and the implementing regulations of title IX prohibit sex discrimination in federally funded education programs and activities.
 (2)Although title IX ensures equal opportunities to participate in athletics, female participation rates, especially for girls of color, lag far behind male participation rates. The National Women’s Law Center reports that only 64 percent of Black girls, 64 percent of Hispanic girls, and 53 percent of Asian-American girls play sports, compared to 76 percent of Caucasian girls. Female student athletes have been found to have higher levels of self-esteem and to be more likely to graduate from high school than female students who do not play sports. Although the availability of athletic scholarships facilitates access to higher education, many schools fail to award proportional athletic financial aid to females, which can affect the long-term employment outcomes and economic security of women.
 (3)Although title IX ensures gender equity in career and technical education, women are severely underrepresented in nontraditional fields. The American Association of University Women reports that females make up more than 70 percent of students enrolled in classes that prepare students for low-paying and historically female jobs, such as caregivers and cosmetologists and only 20 percent of students enrolled in classes that prepare students for high-paying and historically male jobs, such as energy technicians and electricians.
 (4)Although title IX ensures gender equity in the fields of science, technology, engineering, and mathematics (in this section referred to as STEM) education, women are disproportionately lost at nearly every stage of the STEM pipeline. The National Student Clearinghouse reports that the percentage of women earning STEM degrees has decreased over the past decade, with women earning 19 percent of engineering bachelor's degrees, 18 percent of computing bachelor's degrees, 42 percent of mathematics bachelor's degrees, and 39 percent of physical science bachelor’s degrees. In 2013, women of color earned only 6 percent of computing bachelor's degrees and 3 percent of engineering bachelor’s degrees.
 (5)Although title IX prohibits sex discrimination in employment in federally funded education programs, women comprise only 37.5 percent of tenured faculty and 22 percent of university presidents, and female representation in STEM drops at every faculty and leadership level. The National Science Foundation reports that women hold only 25 percent of all tenured and tenure-track positions and 17 percent of full professor positions in STEM fields, Black and Hispanic women together hold only 4.4 percent of all tenured and tenure-track positions and 1.5 percent of full professor positions in STEM fields, and Asian-American women hold only 6.1 percent of all tenured and tenure-track positions and 1.9 percent of full professor positions in STEM fields.
 (6)Although title IX protects against sexual and sex-based harassment and violence, more than 50 percent of girls in grades 7 through 12 experience sexual harassment each year and approximately 10 percent of high school students experience dating violence each year. A 2013 study by the Gay Lesbian Straight Education Network reports that 55 percent of lesbian, gay, bisexual, and transgender youth report feeling unsafe at school because of their sexual orientation and 38 percent report feeling unsafe because of their gender expression. Research has shown that students who experience harassment at school are more likely to experience depression and anxiety, to engage in unhealthy and antisocial behaviors, and to have more unexcused absences from school.
 (7)Although title IX guarantees access to medical leave, the availability of accommodations for pregnancy-related conditions, and the availability of enrollment in school-related activities for pregnant and parenting students, numerous studies have found that pregnancy and parenting are the leading reasons that females drop out of high school. A 2012 report from the National Women's Law Center shows that only 51 percent of teenage mothers earn a high school diploma by the age of 22, compared with 89 percent of women who do not have a child during their teenage years, limiting continuing opportunities for education and employment.
 (8)Although title IX protects against discrimination based on stereotypes of actual or perceived sex, gender, gender identity, or sexual orientation, many people carry implicit or unconscious biases that can unintentionally influence attitudes, beliefs, behaviors, and decisionmaking processes. Research has shown that unconscious biases can impact classroom environments, teaching methods, student evaluations, disciplinary practices, and career and counseling guidance, particularly for students who are pursuing nontraditional fields.
 3.DefinitionsIn this Act: (1)ESEA definitionsThe terms elementary school, institution of higher education, local educational agency, secondary school, and State educational agency have the meanings given those terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (2)Compound discriminationThe term compound discrimination means discrimination based on sex and one or more other characteristic, including race, ethnicity, national origin, disability status, religion, or age.
 (3)DirectorThe term Director means the Director of the Officer for Gender Equity established under section 5(a). (4)Educational entityThe term educational entity means any of the following entities that receive Federal funds:
 (A)A State educational agency. (B)A local educational agency.
 (C)An institution of higher education. (D)An elementary school or secondary school.
 (5)SecretaryThe term Secretary means the Secretary of Education. (6)Sex discriminationThe term sex discrimination means bias, discrimination, harassment, or violence based on:
 (A)Actual or perceived sex, sexual orientation, gender, or gender identity. (B)Pregnancy, childbirth, or a related medical condition.
 (C)A stereotype associated with any characteristic described in subparagraphs (A) or (B). (7)Title ix coordinatorThe term title IX coordinator means a responsible employee, as described in section 106.8(a) of title 34, Code of Federal Regulations, designated to coordinate efforts under title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.).
 4.PurposesThe purposes of this Act are to— (1)promote gender equity in education in the United States;
 (2)support educational entities so that such entities have the support to fully implement title IX; (3)provide title IX coordinators with training, technical assistance, and support to fully carry out their roles and responsibilities;
 (4)increase general awareness about the rights and obligations of individuals and entities under title IX;
 (5)identify, implement, and disseminate best practices for reducing and preventing sex discrimination in all areas of education;
 (6)promote educational environments that are safe and free of sexual and sex-based bullying, harassment, and violence; and
 (7)promote equity in education for students who face compound discrimination. 5.Establishment of an Office for Gender Equity (a)In generalThe Secretary shall establish an Office for Gender Equity. The Director of the Office for Gender Equity shall be the Special Assistant for Gender Equity, as authorized under section 202(b)(3) of the Department of Education Organization Act (20 U.S.C. 3412(b)(3)). The Director of the Office for Gender Equity shall report directly to the Secretary.
 (b)DutiesThe Office for Gender Equity shall be responsible for the following: (1)Supporting educational entities in the full implementation of title IX.
 (2)Providing title IX coordinators with training, technical assistance, and support to fully carry out their roles and responsibilities.
 (3)Providing grants to implement programs and activities that are focused on reducing and preventing sex discrimination in all areas of education.
 (4)Identifying and disseminating best practices for reducing and preventing sex discrimination in all areas of education.
 (5)Maintaining an Office of Gender Equity resource center website to disseminate best practices in achieving gender equity.
 (6)Performing any other activity consistent with achieving the purposes of this Act. (c)CoordinationTo carry out the purposes of this Act, the Secretary shall coordinate with other relevant Federal offices and agencies, including—
 (1)the Office for Civil Rights of the Department of Education; (2)the Institute of Education Sciences;
 (3)the White House Council on Women and Girls; (4)the Women's Bureau of the Department of Labor;
 (5)the Office on Women's Health of the Department of Health and Human Services; (6)the Civil Rights Division of the Department of Justice;
 (7)the Office on Violence Against Women of the Department of Justice; (8)the Centers for Disease Control and Prevention;
 (9)the Office of Safe and Healthy Students of the Department of Education; and (10)other entities determined relevant for carrying out the purposes of this Act.
				6.Support for title ix coordinators
 (a)In generalThe Director shall provide coordination, training, technical assistance, and support for title IX coordinators to ensure that educational entities are able to fully implement title IX and reduce and prevent sex discrimination in all areas of education.
			(b)Title IX coordinator training
 (1)In generalNot less than once a year, the Director shall conduct a training for all title IX coordinators. The training may be conducted in partnership with a national organization with relevant expertise, and may be completed online or in person.
 (2)Contents of trainingThe training described in paragraph (1) shall include the following information: (A)The role and responsibility of title IX coordinators.
 (B)Best practices for increasing awareness about rights and obligations under title IX. (C)Best practices for investigating and responding to claims of violations of title IX.
 (D)Best practices for identifying and preventing implicit and explicit sex discrimination in all areas of education, including—
 (i)recruitment and admissions; (ii)teaching practices, textbooks, and curricula;
 (iii)campus safety and security; (iv)financial assistance;
 (v)access to facilities, resources, and housing; (vi)access to course offerings;
 (vii)student health services and insurance benefits; (viii)counseling and career guidance;
 (ix)athletics; (x)discipline policies;
 (xi)employment; and (xii)other areas that the Director determines are relevant for such purposes.
						(3)Application of Training
 (A)In GeneralThe Director shall take steps to ensure that the trainings described in paragraph (1)— (i)are adapted, as necessary, to address issues of sex discrimination at all levels of education;
 (ii)are updated with the latest evidence-based best practices; and (iii)address recent trends in sex discrimination.
 (B)Attention to compound discriminationThe Director shall take steps to ensure that such trainings include attention to students who face compound discrimination.
 (C)EvaluationThe Director shall— (i)develop and conduct pre- and post-training evaluations to assess the effectiveness of such trainings in improving the knowledge of the roles and responsibilities of title IX coordinators; and
 (ii)use such evaluations to update the title IX coordinator trainings annually.
 (c)Handbook for conducting title IX compliance self-EvaluationsThe Director shall develop a handbook for conducting self-evaluations of compliance with title IX in all areas of education, as described in subsection (b)(2)(D).
 (d)Assessment of title IX coordinator supportThe Director shall collect relevant data and statistics on all title IX coordinators, including salary information, budgets, and primary roles, in order to make recommendations for improving title IX coordinator support.
 (e)DisseminationThe Director shall ensure that the workplace contact information of all title IX coordinators and any training materials or information developed under this section are made available on the Office of Gender Equity resource center website, described in section 5(b)(5).
			7.Support for local implementation
			(a)Grants authorized
 (1)In generalThe Secretary, acting through the Director, is authorized to award grants to eligible entities to support such eligible entities in fully implementing title IX and reducing and preventing sex discrimination in all areas of education.
 (2)Eligible EntityIn this section, the term eligible entity means— (A)a State educational agency;
 (B)a local educational agency; (C)an institution of higher education;
 (D)an elementary school or secondary school; or (E)a partnership consisting of—
 (i)an entity described in subparagraphs (A) through (D); and (ii)a national organization with relevant expertise, or another entity that the Secretary determines has relevant expertise.
 (b)Use of fundsAn eligible entity receiving a grant shall use such funds to carry out programs and activities designed to fully implement title IX and prevent and reduce sex discrimination, including programs and activities that—
 (1)increase awareness of and counteract sex stereotypes, biases, and discrimination; (2)include trainings for students, teachers, faculty, and all personnel to learn about best practices for reducing and preventing sex discrimination in all areas of education;
 (3)increase access to campus resources, facilities, and course offerings; (4)support title IX coordinators in performing outreach, advocacy, and education about title IX and reducing and preventing sex discrimination;
 (5)are aimed at identifying patterns or systemic problems in compliance with title IX; (6)strengthen prevention education and awareness programs regarding sexual and sex-based harassment and violence;
 (7)conduct and analyze campus climate and victimization surveys; (8)include institutional assessment activities to identify areas and causes of gender inequities;
 (9)make efforts to improve progress on gender equity indicators as described in subsection (c)(2)(A); and
 (10)make efforts to improve accuracy in measurement, data collection, and reporting of gender equity indicators as described in subsection (c)(2)(A).
				(c)Applications
 (1)In generalAn eligible entity desiring a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may reasonably require.
 (2)Contents of applicationEach application submitted by an eligible entity under this section shall include the following: (A)A description of locally defined and documented gender equity needs and priorities, which may include any of the following indicators:
 (i)Academic indicators, including performance on State assessments, enrollment, admission, attrition, time to completion, and graduation rates.
 (ii)Civil rights data, including statistics on bullying, harassment, violence, discipline, and expulsion.
 (iii)Campus climate and victimization data. (iv)Employment data.
 (v)Attendance and absenteeism data. (vi)Evidence of burden on title IX coordinators, including coordinator to student ratio and competing responsibilities.
 (vii)Other documentation of need that the Secretary determines is relevant. (B)A description of the evidence that will serve as the basis for the activities that the eligible entity proposes to carry out using grant funds under this section.
 (C)A description of the activities that the eligible entity proposes to carry out using grant funds under this section.
 (D)A description of how the proposed activities will be adapted, as necessary, to meet the needs of students who face compound discrimination.
 (E)A description of how the proposed activities will help the eligible entity fully implement title IX.
 (F)A description of a plan for how the proposed activities under this section will continue with local support following completion of the grant period and termination of Federal funding.
 (G)A description of how the proposed activities are a significant component of a comprehensive plan for gender equity in education and full implementation of title IX.
 (d)Rule of constructionNothing in this section shall be construed as prohibiting persons of any sex or gender from participating in any of the programs or activities funded under this section.
			(e)Award Basis
 (1)Merit reviewGrants shall be awarded under this section on a competitive basis. (2)Priorities (A)In GeneralThe Secretary shall establish criteria for determining which eligible entities shall have priority in receiving a grant under this section.
 (B)Level of priorityThe criteria described in subparagraph (A) may include a consideration of the extent to which the application demonstrates that the eligible entity—
 (i)has demonstrated a high need for gender equity assistance based on indicators described in subsection (c)(2)(A) and a high commitment to addressing these issues;
 (ii)will address the needs of students who face compound discrimination; (iii)has not previously received assistance under this section;
 (iv)will address relevant issues of national significance through solutions that can be replicated; (v)will implement an institutional change strategy with a long-term impact that will continue to be a central activity of the eligible entity upon termination of the grant; and
 (vi)will serve a high percentage of low-income students. (C)Special ruleTo the extent practicable, the Secretary shall ensure that grants awarded under this section, for each fiscal year, address—
 (i)all levels of education, including— (I)elementary and secondary education;
 (II)undergraduate and graduate education; (III)postdoctoral education and research;
 (IV)career and technical education; and (V)adult education;
 (ii)all regions of the United States; and (iii)urban, rural, and suburban educational entities.
						(f)Evaluation and dissemination
				(1)Evaluation
 (A)In GeneralEach eligible entity that receives a grant under this section shall conduct an assessment about the extent to which the eligible entity made progress on the indicators under subsection (c)(2)(A).
 (B)AssessmentAn eligible entity may work in partnership with the Institute of Education Sciences to conduct such assessment.
 (C)Use by secretaryNot later than 1 year after receiving the grant award, the eligible entity shall submit a report to the Secretary containing the results of such assessment. The Secretary shall use those reports in order to build the knowledge base on promising models for preventing and reducing sex discrimination across all areas and levels of education.
 (2)DisseminationThe Secretary shall coordinate with the Director of the Institute of Education Sciences and other relevant Federal offices and agencies to—
 (A)ensure that the results of the activities carried out under this section are made readily available on the Office for Gender Equity resource center website; and
 (B)widely disseminate the results described in subparagraph (A) to relevant Federal offices, and agencies, educational entities and the general public.
					8.Research and development
 (a)In generalThe Secretary shall coordinate with the Director of the Institute of Education Sciences and other relevant Federal offices and agencies and entities to investigate, identify, and disseminate best practices to fully implement title IX and reduce and prevent sex discrimination in all areas of education, including—
 (1)the reduction and prevention of sex stereotyping, bias, and discrimination in curricula, textbooks, software, and other educational materials;
 (2)the development of policies and programs to— (A)address and prevent sexual and sex-based harassment and violence; and
 (B)ensure that campuses are free from threats to the safety of students, teachers, faculty, and personnel;
 (3)the development and evaluation of— (A)counseling and career guidance training; and
 (B)programs to reduce and prevent sex stereotyping, bias, and discrimination;
 (4)best practices for mitigating implicit bias in teaching, discipline, and all areas of education; (5)best practices for addressing the needs of students who face compound discrimination; and
 (6)other activities that the Secretary determines are consistent with the purposes of this Act. (b)DisseminationThe best practices described under subsection (a) shall be published on the Office for Gender Equity resource center website, as described in section 5(b)(5), and the What Works Clearinghouse website of the Institute of Education Sciences.
			9.Report; dissemination
 (a)Report to CongressNot later than 2 years after the date of enactment of this Act and every 2 years thereafter, the Secretary shall publish a report on the steps the Department of Education has taken to—
 (1)support educational entities in fully implementing title IX and reducing and preventing sex discrimination;
 (2)provide coordination, training, and resources for title IX coordinators to fully carry out their roles and responsibilities; and
 (3)promote equity in education for students who face compound discrimination. (b)DisseminationThe Secretary shall coordinate with the Director of the Institute of Education Sciences and the heads of relevant Federal agencies to ensure that the results of trainings, activities, evaluations, and research developments under this Act are made readily available on the Office for Gender Equity resource center website and disseminated widely to other relevant Federal agencies and offices, educational entities, and the general public.
 10.Rule of ConstructionNothing in this Act shall be construed— (1)as modifying any provision of title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.); or
 (2)as affecting the enforcement of such title by the Department of Education, the Department of Justice, or any other Federal agency.
			11.Authorization of appropriations
 (a)In generalThere are authorized to be appropriated to carry out this Act $80,000,000 for each of fiscal years 2018 through 2022.
 (b)UseFrom amounts made available to carry out this Act for each fiscal year, the Secretary shall use not less than $70,000,000 of such amounts to award grants under section 7.